ROBERT L. BLAND, Judge.
In a collision between state road truck no. 430-94, operated by Clarence Edwards, and a truck owned by claimant, on August 20, 1943, on secondary road no. 31 (Jarvisville road), in Harrison county, West Virginia, the latter’s vehicle sustained damages to its left fender, left front head light, left front grille and radiator. To reimburse her for such damages, claimed to have been caused by the negligent operation of the state road commission truck, claimant seeks an award of $47.99. The state road commissioner, the head of the department concerned, concurs in the claim. The special assistant attorney general approves the claim as one which, within the meaning of the court act, should be paid by the state.
In view of the concurrence in the claim by the state road commission and its approval for payment as herein shown, an award is now made in favor of claimant Mrs. S. E. Bennett for the said sum of forty-seven dollars and ninety-nine cents ($47.99), subject to the approval and ratification of the Legislature.